Exhibit 10.3

 

COACH INDUSTRIES GROUP, INC. AND CERTAIN OF ITS SUBSIDIARIES

MASTER SECURITY AGREEMENT

 

To: Laurus Master Fund, Ltd.

c/o M&C Corporate Services Limited

P.O. Box 309 GT

Ugland House

South Church Street

George Town

Grand Cayman, Cayman Islands

 

Date: September 29, 2004

 

To Whom It May Concern:

 

1. To secure the payment of all Obligations (as hereafter defined), Coach
Industries Group, Inc., a Nevada corporation (the “Company”), each of the other
undersigned parties (other than Laurus Master Fund, Ltd, “Laurus”)) and each
other entity that is required to enter into this Master Security Agreement (each
an “Assignor” and, collectively, the “Assignors”) hereby assigns and grants to
Laurus a continuing security interest in all of the following property now owned
or at any time hereafter acquired by any Assignor, or in which any Assignor now
have or at any time in the future may acquire any right, title or interest (the
“Collateral”): all cash, cash equivalents, accounts, accounts receivable,
deposit accounts (including, without limitation, the Restricted Account (the
“Restricted Account”) maintained at North Fork Bank (Account Name: Coach
Industries Group, Inc., Account Number: 2704 053 244) referred to in the
Restricted Account Agreement), inventory, equipment, goods, vehicles (including
without limitation the chasses of vehicles), documents, instruments (including,
without limitation, promissory notes), contract rights, general intangibles
(including, without limitation, payment intangibles and an absolute right to
license on terms no less favorable than those current in effect among our
affiliates), chattel paper, supporting obligations, investment property
(including, without limitation, all equity interests owned by any Assignor),
letter-of-credit rights, trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights, copyright applications and other
intellectual property in which any Assignor now have or hereafter may acquire
any right, title or interest, all proceeds and products thereof (including,
without limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or therefore. In the event any Assignor wishes to finance
the acquisition in the ordinary course of business of any hereafter acquired
equipment and has obtained a commitment from a financing source to finance such
equipment from an unrelated third party, Laurus agrees to release or subordinate
(in its sole discretion) its security interest on such hereafter acquired
equipment so financed by such third party financing source. Except as otherwise
defined herein, all capitalized terms used herein shall have the meaning
provided such terms in the Securities Purchase Agreement referred to below.

 

2. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to Laurus arising under, out
of, or in connection with: (i) that certain Securities Purchase Agreement dated
as of the date hereof by and between the



--------------------------------------------------------------------------------

Company and Laurus (the “Securities Purchase Agreement”) and (ii) the Related
Agreements referred to in the Securities Purchase Agreement (the Securities
Purchase Agreement and each Related Agreement, as each may be amended, modified,
restated or supplemented from time to time, are collectively referred to herein
as the “Documents”), and in connection with any documents, instruments or
agreements relating to or executed in connection with the Documents or any
documents, instruments or agreements referred to therein or otherwise, and in
connection with any other indebtedness, obligations or liabilities of any
Assignor to Laurus, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, in each case, irrespective of the genuineness,
validity, regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Assignor under Title 11, United States Code, including,
without limitation, obligations or indebtedness of each Assignor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.

 

3. Each Assignor hereby jointly and severally represents, warrants and covenants
to Laurus that:

 

(a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and organized under the respective
laws of its jurisdiction of organization set forth on Schedule A, and each
Assignor will provide Laurus thirty (30) days’ prior written notice of any
change of its respective jurisdiction of organization;

 

(b) its legal name is as set forth in its respective Certificate of
Incorporation or other organizational document (as applicable) as amended
through the date hereof and as set forth on Schedule A, and it will provide
Laurus thirty (30) days’ prior written notice change in its legal name;

 

(c) its organizational identification number (if applicable) is as set forth on
Schedule A hereto, and it will provide Laurus thirty (30) days’ prior written
notice of any change in any of its organizational identification number;

 

(d) it is the lawful owner of its respective Collateral and it has the sole
right to grant a security interest therein and will defend such Collateral
against all claims and demands of all persons and entities;

 

(e) it will keep its respective Collateral free and clear of all attachments,
levies, taxes, liens, security interests and encumbrances of every kind and
nature (“Encumbrances”), except (the following, “Permitted Encumbrances”): (i)
Encumbrances set forth on Schedule B hereto, (ii) Encumbrances securing the
Obligations and (iii) any other Encumbrance, to the extent any such Encumbrance
referred to in this clause (iii) does not secure indebtedness in excess of a
principal amount of $50,000 in the aggregate and such Encumbrance is removed or
otherwise released within ten (10) days of the creation thereof;

 

2



--------------------------------------------------------------------------------

(f) it will, at its and the other Assignors, joint and several cost and expense,
keep the Collateral in good state of repair (ordinary wear and tear excepted)
and will not waste or destroy the same or any part thereof other than ordinary
course discarding of items no longer used or useful in its or such other
Assignors’ business;

 

(g) it will not, without Laurus’ prior written consent, sell, exchange, lease or
otherwise dispose of the Collateral, whether by sale, lease or otherwise, except
for the sale of inventory in the ordinary course of business and for the
disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out equipment or equipment no longer necessary for its
ongoing needs, having an aggregate fair market value of not more than $25,000
and only to the extent that:

 

(i) the proceeds of any such disposition are used to acquire replacement
Collateral which is subject to Laurus’ first priority perfected security
interest subject to Laurus agreement in Section 1 hereof to release or
subordinate its lien on financed equipment,, or are used to repay Obligations or
to pay general corporate expenses; and

 

(ii) following the occurrence of an Event of Default which continues to exist at
the time of such disposition, the proceeds of such disposition are remitted to
Laurus to be held as cash collateral for the Obligations;

 

(h) it will insure or cause the Collateral to be insured in Laurus’ name against
loss or damage by fire, theft, burglary, pilferage, loss in transit and such
other hazards as Laurus shall specify in amounts and under policies by insurers
acceptable to Laurus and all premiums thereon shall be paid by such Assignor and
certificate of insurance with respect to the applicable insurance policies
delivered to Laurus. If any such Assignor fails to do so, Laurus may procure
such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;

 

(i) it will at all reasonable times allow Laurus or Laurus’ representatives free
access to and the right of inspection of the Collateral;

 

(j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves Laurus harmless from all loss, costs, damage, liability
and/or expense, including reasonable attorneys’ fees, that Laurus may sustain or
incur to enforce payment, performance or fulfillment of any of the Obligations
and/or in the enforcement of this Master Security Agreement or in the
prosecution or defense of any action or proceeding either against Laurus or any
Assignor concerning any matter growing out of or in connection with this Master
Security Agreement, and/or any of the Obligations and/or any of the Collateral
except to the extent caused by Laurus’ own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision); and

 

3



--------------------------------------------------------------------------------

(k) upon the request of Laurus, will undertake all actions necessary to perfect
Laurus’ security interest in each vehicle (including any chasse of any vehicle)
owned by any Assignor, to the extent such actions are permitted under applicable
law after giving effect to any Permitted Encumbrances.

 

4. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:

 

(a) any covenant, warranty, representation or statement made or furnished to
Laurus by the Assignor or on the Assignor’s behalf pursuant to the Documents was
breached in any material respect or false in any material respect when made or
furnished, as the case may be, and, in the case of a covenant, if subject to
cure, shall not be cured for a period of fifteen (15) days;

 

(b) the loss, theft, substantial damage, destruction, sale or encumbrance to or
of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:

 

(i) such loss is covered by insurance proceeds which are used to replace the
item or repay Laurus or deposited with Laurus as cash collateral; or

 

(ii) said levy, seizure or attachment does not secure indebtedness in excess of
$100,000 and such levy, seizure or attachment has not been removed or otherwise
released within ten (10) days of the creation or the assertion thereof;

 

(b) any Assignor shall become insolvent, cease operations, dissolve, terminate
our business existence, make an assignment for the benefit of creditors, suffer
the appointment of a receiver, trustee, liquidator or custodian of all or any
part of Assignors’ property;

 

(c) any proceedings under any bankruptcy or insolvency law shall be commenced by
or against any Assignor;

 

(d) the Company shall repudiate, purport to revoke or fail to perform any or all
of its obligations under any Note (after passage of applicable cure period, if
any); or

 

(e) an Event of Default shall have occurred under and as defined in any
Document.

 

5. Upon the occurrence of any Event of Default and at any time thereafter,
Laurus may declare all Obligations immediately due and payable and Laurus shall
have the remedies of a secured party provided in the Uniform Commercial Code as
in effect in the State of New York, this Agreement and other applicable law.
Upon the occurrence of any Event of Default and at any time thereafter, Laurus
will have the right to take possession of the Collateral and to maintain such
possession on our premises or to remove the Collateral or any part thereof to
such other premises as Laurus may desire, all in accordance with applicable law.
Upon Laurus’ request, each of the Assignors shall assemble or cause the
Collateral to be assembled and make it available to Laurus at a place designated
by Laurus. If any notification of intended disposition of

 

4



--------------------------------------------------------------------------------

any Collateral is required by law, such notification, if mailed, shall be deemed
properly and reasonably given if mailed at least ten (10) days before such
disposition, postage prepaid, addressed to any Assignor either at such
Assignor’s address shown herein or at any address appearing on Laurus’ records
for such Assignor. Any proceeds of any disposition of any of the Collateral
shall be applied by Laurus to the payment of all expenses in connection with the
sale of the Collateral, including reasonable attorneys’ fees and other legal
expenses and disbursements and the reasonable expense of retaking, holding,
preparing for sale, selling, and the like, and any balance of such proceeds may
be applied by Laurus toward the payment of the Obligations in such order of
application as Laurus may elect, and each Assignor shall be liable for any
deficiency. For the avoidance of doubt, following the occurrence and during the
continuance of an Event of Default, Laurus shall have the immediate right to
withdraw any and all monies contained in the Restricted Account or any other
deposit accounts in the name of the Assignor and controlled by Laurus and apply
same to the repayment of the Obligations (in such order of application as Laurus
may elect).

 

6. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, Laurus may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at Laurus’ option, debited by
Laurus from the Restricted Account or any other deposit accounts in the name of
the Assignor and controlled by Laurus.

 

7. Each Assignor appoints Laurus, any of Laurus’ officers, employees or any
other person or entity whom Laurus may designate as our attorney, with power,
(i) after and during the continuance of an Event of Default, to execute such
documents in each of our behalf and to supply any omitted information and
correct patent errors in any documents executed by any Assignor or on any
Assignor’s behalf; (ii) to file financing statements against us covering the
Collateral (and, in connection with the filing of any such financing statements,
describe the Collateral as “all assets and all personal property, whether now
owned and/or hereafter acquired” (or any substantially similar variation
thereof)); (iii) after and during the continuance of an Event of Default, to
sign our name on public records; and (iv) to do all other things Laurus deem
necessary to carry out the intent of this Master Security Agreement. Each
Assignor hereby ratifies and approves all acts of the attorney and neither
Laurus nor the attorney will be liable for any acts of commission or omission,
nor for any error of judgment or mistake of fact or law other than gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). This power being coupled
with an interest, is irrevocable so long as any Obligations remain unpaid.

 

8. No delay or failure on Laurus’ part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by Laurus and then only to the extent therein set forth, and no
waiver by Laurus of any default shall operate as a waiver of any other

 

5



--------------------------------------------------------------------------------

default or of the same default on a future occasion. Laurus’ books and records
containing entries with respect to the Obligations shall be admissible in
evidence in any action or proceeding, shall be binding upon each Assignor for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof. Laurus shall have the right to enforce any one or
more of the remedies available to Laurus, successively, alternately or
concurrently. Each Assignor agrees to join with Laurus in executing financing
statements or other instruments to the extent required by the Uniform Commercial
Code in form satisfactory to Laurus and in executing such other documents or
instruments as may be required or deemed necessary by Laurus for purposes of
affecting or continuing Laurus’ security interest in the Collateral.

 

9. This Master Security Agreement shall be governed by and construed in
accordance with the laws of the State of New York and cannot be amended or
terminated orally. All of the rights, remedies, options, privileges and
elections given to Laurus hereunder shall inure to the benefit of Laurus’
successors and assigns. The term “Laurus” as herein used shall include Laurus,
any parent of Laurus’, any of Laurus’ subsidiaries and any co-subsidiaries of
Laurus’ parent, whether now existing or hereafter created or acquired, and all
of the terms, conditions, promises, covenants, provisions and warranties of this
Agreement shall inure to the benefit of each of the foregoing, and shall bind
the representatives, successors and assigns of each Assignor. Laurus and each
Assignor hereby (a) waive any and all right to trial by jury in litigation
relating to this Agreement and the transactions contemplated hereby and each
Assignor agrees not to assert any counterclaim in such litigation, (b) submit to
the nonexclusive jurisdiction of any New York State court sitting in the borough
of Manhattan, the city of New York and (c) waive any objection Laurus or each
Assignor may have as to the bringing or maintaining of such action with any such
court.

 

10. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
Document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to Laurus, (y) delivering
supplements to such exhibits and annexes to such Documents as Laurus shall
reasonably request and (z) taking all actions as specified in this Agreement as
would have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to
Laurus and with all documents and actions required above to be taken to the
reasonable satisfaction of Laurus.

 

11. All notices from Laurus to any Assignor shall be sufficiently given if
mailed or delivered to such Assignor’s address set forth below.

 

12. This Master Security Agreement and the security interests granted by the
Assignors hereunder shall terminate (except with respect to indemnification
provisions set forth herein which shall terminate in accordance with their
terms) upon the provision by Laurus of written confirmation to the Company,
either independently or upon the written request of the Company following such
repayment or termination, that (x) all indebtedness obligations owed by any
Assignor to Laurus has been repaid in full (including, without limitation, all
principal, interest, fees, premiums, costs and expenses related to the Note and
any other indebtedness outstanding at such time and owed to Laurus) and (y) any
and all commitments by Laurus to fund any indebtedness to any Assignor have been
terminated in their entirety. Upon such

 

6



--------------------------------------------------------------------------------

termination, Laurus will, at the Company’s expense, execute and deliver to the
Company such documents as the Company shall reasonably request to evidence such
termination.

 

Very truly yours,

COACH INDUSTRIES GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address: 12555 Orange Drive, Suite 261

Davie, Florida 33330

SPRINGFIELD COACH BUILDERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address: c/o Coach Industries Group, Inc.

12555 Orange Drive, Suite 261

Davie, Florida 33330

SPRINGFIELD COACH INDUSTRIES CORPORATION, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address: c/o Coach Industries Group, Inc.

12555 Orange Drive, Suite 261

Davie, Florida 33330

 

7



--------------------------------------------------------------------------------

COMMERCIAL TRANSPORTATION MANUFACTURING CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address: c/o Coach Industries Group, Inc.

12555 Orange Drive, Suite 261

Davie, Florida 33330

COACH FINANCIAL SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address: c/o Coach Industries Group, Inc.

12555 Orange Drive, Suite 261

Davie, Florida 33330

 

8



--------------------------------------------------------------------------------

ACKNOWLEDGED:

LAURUS MASTER FUND, LTD.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title

   

 

9



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Entity

--------------------------------------------------------------------------------

  

Jurisdiction of
Organization

--------------------------------------------------------------------------------

  

Organization Identification
Number

--------------------------------------------------------------------------------

 

10



--------------------------------------------------------------------------------

SCHEDULE B

PERMITTED ENCUMBRANCES

 

11